Exhibit 10.15

 

SECOND AMENDMENT to LEASE

 

THIS SECOND AMENDMENT made this 28 day of April, 2003, between PROPERTY RESERVE,
INC., as Landlord, and DIGITAL RIVER, INC., a Delaware corporation, as Tenant.

 

W I T N E S S E T H

 

WHEREAS, by the Lease Agreement dated January 18, 2000, Landlord leased to
Tenant the premises located at Technology Park I, 9600 West 76th Street, Eden
Prairie, MN, as more particularly described in the Lease, herein called the
Leased Premises; and

 

WHEREAS, Landlord and Tenant have terminated the First Amendment effective July
31, 2003; and

 

WHEREAS, Landlord and Tenant desire to amend the Lease as provided below.

 

NOW THEREFORE, Landlord and Tenant agree as follows:

 

1.                                       Commencing August 1, 2003 and
continuing through September 30, 2005, Tenant shall pay the following monthly
Base Rent for Tenant’s Existing 51,403 square foot Premises:

 

 

 

Monthly Base Rent

 

 

 

 

 

August 1, 2003 – December 31, 2003

 

$

21,118.07

 

January 1, 2004 – August 31, 2004

 

$

21,760.60

 

September 1, 2004 – September 30, 2005

 

$

22, 403.14

 

 

2.                                       Tenant shall pay its pro rata share of
Operating Expenses.

 

3.                                       Except as modified herein, all other
terms and conditions of the original lease dated January 18, 2000, shall remain
in full force and effect.

 

Except as hereinabove amended, this Lease shall remain in full force and effect
in accordance with its terms.

 

IN WITNESS WHEREOF, Landlord and Tenant respectively have duly signed and sealed
these presents as of the day and year first above written.

 

LANDLORD:

TENANT:

 

 

PROPERTY RESERVE, INC.

DIGITAL RIVER, INC.

 

A DELAWARE CORPORATION

 

 

By:

/s/ Mark B. Gibbons

 

By:

/s/ Carter D. Hicks

 

 

 

 

 

Carter D. Hicks

 

Its:

Mark B. Gibbons, President

 

Its:

Chief Financial Officer

 

 

 

 

 

 

 

By:

4-28-03

 

 

 

 

 

 

Its:

 

 

 

 

--------------------------------------------------------------------------------